Name: COMMISSION REGULATION (EC) No 1903/95 of 1 August 1995 altering the rate of refunds applicable for certain products of the cereals and rice sectors exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  trade policy
 Date Published: nan

 2. 8 . 95 EN Official Journal of the European Communities No L 182/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1903/95 of 1 August 1995 altering the rate of refunds applicable for certain products of the cereals and rice sectors exported in the form of goods not covered by Annex II to the Treaty Whereas it follows from applying the rules and criteria contained in Regulation (EC) No 1 897/95 to the informa ­ tion at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular the fourth subparagraph of Article 13 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EC) No 1 530/95 (4), and in particular Article 14 (3) thereof, Whereas the rates of the refunds applicable from 1 August 1995 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Commission Regulation (EC) No 1897/95 0 ; HAS ADOPTED THIS REGULATION : Article 1 The rates of refund fixed by Regulation (EC) No 1897/95 are hereby altered as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 2 August 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 1995. For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179 , 29. 7. 1995, p. 1 . 0 OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 148 , 30. 6. 1995, p. 5 . 0 OJ No L 181 , 1 . 8 . 1995, p. 5 . 2. 8 . 95No L 182/2 riN Official Journal of the European Communities ANNEX to the Commission Regulation of 1 August 1995 altering the rates of the refunds applicable to certain cereals and rice products exported in the form of goods not covered by Annex II to the Treaty CN code Description of products (') Rate of refund per 100 kg of basic product (2) 1001 10 00 Durum wheat :  used unprocessed :   on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America    in all other cases   used in the form of :   pellets of CN code 1103, or grains otherwise worked (other than hulled, kibbled, or germ) of CN code 1104    hulled grains of CN code 1 1 04 and starch of CN code 1 1 08    germ of CN code 1 1 04    gluten of CN code 1109    other (except flours of CN code 1 101 and groats and meal of CN code 1103)  1001 90 99 Common wheat and meslin :  used unprocessed :   on exports of goods falling within CN code 1902 1 1 and 1902 19 to the United States of America   in all other cases   used in the form of :   pellets of CN code 1103, or grains otherwise worked (other than hulled, kibbled, or germ) of CN code 1104    hulled grains of CN code 1104 and starch of CN code 1108    germ of CN code 1 1 04    gluten of CN code 1 1 09    other (except flours of CN code 1 101 , and groats and meal of CN code 1103  1002 00 00 Rye :  used unprocessed 5,959  used in the form of :   groats, meal and pellets of CN code 1103, or pearled grains of CN code 1104 3,575   rolled or flaked grains and hulled grains of CN code 1 104 5,363   germ of CN code 1 1 04 2,625   starch of CN code 1108 19 90 7,501   gluten of CN code 2303 10 90    other (except flours of CN code 1102) 5,959 2. 8 . 95 [ EN Official Journal of the European Communities No L 182/3 CN code Description of products (') Rate of refund per 1 00 kg of basic product (2) 1003 00 90 Barley :  used unprocessed 3,467  used in the form of :   flours of CN code 1102, groats and meal of CN code 1103, or rolled , flaked or pearled grains of CN code 1104 2,427   pellets of CN code 1103 2,080   germs of CN code 1 1 04 2,625   starch of CN code 1108 19 90 7,501   gluten of CN code 2303 10 90    other 3,467 1004 00 00 Oats :  used unprocessed 3,725  used in the form of :   pellets of CN code 1103, and pearled grains of CN code 1104 2,235   rolled or flaked grains and hulled grains of CN code 1 104 3,353   germs of CN code 1 1 04 2,625   starch of CN code 1108 19 90 7,501   gluten of CN code 2303 10 90    other 3,725 1005 90 00 Maize (Corn):  used unprocessed 7,501  used in the form of :   flours of CN codes 1102 20 10 and 1102 20 90 5,251   groats and meal of CN code 1003 and rolled or flaked grains of CN code 1104 6,001   pellets of CN code 1103 4,501   hulled or perled grains of CN code 1104 6,751   germs of CN code 1104 2,625   starch of CN code 1108 12 00 7,501   starch pursuant to Article 4 (5) point (b) of Regulation (EC) No 1222/94 when goods listed, in Annex I to amended Commission Regulation (EEC) No 1722/93 are exported (4) 6,802   starch pursuant to Article 7 (2) of Regulation (EC) No 1222/94 when goods listed in Annex I to amended Regulation (EEC) No 1722/93 are exported    gluten of CN code 2303 10 11 3,000   glucose, glucose syrup, maltodextrine, maltodextrine syrup of CN codes 1702 30 51 , 1702 30 59 , 1702 30 91 , 1702 30 99, 1702 40 90, 1702 90 50, 1702 90 75, 1702 90 79, 2106 90 55 (3) 4,726 other (3) 7,501 1 006 20 Round grain husked rice 24,955 Medium grains husked rice 22,218 Long grain husked rice 22,218 ex 1006 30 Round grain wholly-milled rice 32,200 Medium grain wholly-milled rice 32,200 Long grain wholly-milled rice 32,200 No L 182/4 PEN Official Journal of the European Communities 2. 8 . 95 CN code Description of products (') Rate of refund per 1 00 kg of basic product (2) 1006 40 00 Broken rice :  used unprocessed 7,100  used in the form of :   flour of CN code 1 102 30, groats and meal or pellets of CN code 1103 7,100   flaked grains of CN 1104 1991 4,260   starch of CN code 1108 19 10 7,100   other  1 007 00 90 Sorghum 3,467 1101 00 Wheat or meslin flour :  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America   in all other cases  1102 10 00 Rye flour 8,164 110311 10 Groats and durum wheat meal :  on exports of goods falling within CN codes 1 902 1 1 and 1902 19 to the United States of America   in all other cases  1 1 03 1 1 90 Common wheat groats and spelt :  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America   in all other cases  (') The quantities of semi-processed products used must be multiplied, as the case may be, by the coefficients shown in Annex I to amended Commission Regulation (EEC) No 1620/93 (OJ No L 155, 26. 6. 1993 , p. 29). ( 2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 are observed . ( 3 ) For syrups of CN codes 1702 30 99, 1702 40 90 and 1702 60 90, obtained from mixing glucose and fructose syrup, the export refund may be granted only for the glucose syrup. (4) OJ No L 159 , 1 . 7 . 1993 , p. 112.